STATE OF MICHIGAN

                          COURT OF APPEALS



WILLIAM A. MOTLEY and KEITH L.                       UNPUBLISHED
DICKERSON,                                           August 11, 2015

              Plaintiffs-Appellants,

v                                                    No. 317190
                                                     Ingham Circuit Court
ALEXANDER EDUARDOVICH SADOVSKIY,                     LC No. 11-000429-NI

              Defendant-Appellee.


WILLIAM A. MOTLEY and KEITH L.
DICKERSON,

              Plaintiffs-Appellants,

v                                                    No. 317192
                                                     Ingham Circuit Court
STATE OF MICHIGAN,                                   LC No. 11-000038-MZ

              Defendant-Appellee.


SARAH STAINBACK,

              Plaintiff-Appellant,

v                                                    No. 317193
                                                     Ingham Circuit Court
STATE OF MICHIGAN,                                   LC No. 11-000099-MP

              Defendant-Appellee.


Before: JANSEN, P.J., and METER and BECKERING, JJ.

PER CURIAM.



                                           -1-
        Plaintiffs sued defendants following a motor vehicle accident. Defendants moved for
summary disposition under MCR 2.116(C)(7) (immunity granted by law), arguing among other
things that governmental immunity precluded plaintiffs from seeking noneconomic damages.
The trial court agreed and granted the motion. Plaintiffs appeal as of right. In Docket No.
317190, we dismiss the appeal. In Docket Nos. 317192 and 317193, we reverse and remand for
further proceedings consistent with this opinion.

                                        I. BACKGROUND

        The essential facts that give rise to this case are undisputed. On August 27, 2010,
plaintiff Sarah Stainback was driving a car in which plaintiffs William A. Motley and Keith L.
Dickerson were passengers. The car was stopped on I-96 because of traffic. Defendant
Alexander Sadovskiy, driving a car that belonged to the Michigan Department of Transportation
(MDOT),1 struck Stainback’s car from behind. Three lawsuits arose from the accident. In
Ingham Circuit Case No. 11-000099-MP, Stainback sued the State of Michigan. In Ingham
Circuit Case No. 11-000038-MZ, Motley and Dickerson sued the State of Michigan. Finally, in
Ingham Circuit Case No.11-000429-NI, Motley and Dickerson sued Sadovskiy.

       In May 2013, Sadovskiy and the State of Michigan moved for summary disposition
pursuant to MCR 2.116(C)(7). Sadovskiy contended that he was entitled to governmental
immunity under MCL 691.1407 because he had not been grossly negligent and his operation of
the MDOT vehicle had not been the proximate cause of Dickerson’s injuries. The State of
Michigan contended that it was entitled to governmental immunity under MCL 691.1405
because it was undisputed that plaintiffs had not sustained economic damages and plaintiffs were
not entitled to noneconomic damages pursuant to this Court’s decision in Hunter v Sisco, 300
Mich. App. 229; 832 NW2d 753 (2013), rev’d sub nom Hannay v Dep’t of Transp, 497 Mich. 45;
860 NW2d 67 (2014).2 The trial court granted defendants’ motion, holding that pursuant to this
Court’s decision in Hunter, 300 Mich. App. at 240-241, plaintiffs were precluded from seeking
noneconomic damages. The court also found that it was beyond genuine factual dispute that
Sadovskiy had not been grossly negligent.

       Plaintiffs appealed to this Court, asserting as their sole claim of error that the trial court
erred by holding that they were not entitled to seek damages for noneconomic injuries.3



1
    According to defendant State of Michigan, Sadovskiy was a “student intern.”
2
  After the parties had filed their briefs on appeal in this Court, our Supreme Court granted leave
to appeal in Hunter, 495 Mich. 960 (2014). On our own motion, we held this case in abeyance
pending the Supreme Court’s decision in Hunter. Motley v Sadovskiy, unpublished order of the
Court of Appeals, entered May 7, 2014 (Docket Nos. 317190, 317192, 317193).
3
  Plaintiffs Motley and Dickerson have abandoned their appeal in Docket No. 317190. Indeed,
plaintiffs’ counsel conceded at oral argument before this Court that the trial court properly
granted summary disposition in favor of Sadovskiy on the ground that he was not grossly
negligent. As a consequence, we dismiss the appeal in Docket No. 317190.


                                                -2-
                                        II. ANALYSIS

       In general, governmental agencies are immune from tort liability when they are engaged
in a governmental function. MCL 691.1407; Mitchell v Detroit, 264 Mich. App. 37, 41; 689
NW2d 239 (2004). However, there are six statutory exceptions to this general rule. Wesche v
Mecosta Co Rd Comm, 480 Mich. 75, 84; 746 NW2d 847 (2008). In the present case, the
exception at issue is the motor-vehicle exception, MCL 691.1405, which provides in pertinent
part, “Governmental agencies shall be liable for bodily injury and property damage resulting
from the negligent operation by any officer, agent, or employee of the governmental agency, of a
motor vehicle of which the governmental agency is owner . . . .”

        In Hannay, 299 Mich. App. 261, 270; 829 NW2d 883 (2013), aff’d in part, rev’d in part
497 Mich. 45 (2014), this Court held that the motor-vehicle exception contemplates awarding
economic damages. The defendant in Hannay argued that the language of MCL 691.1405
“preclude[d] awarding economic damages . . . because the damages recoverable pursuant to the
motor vehicle exception are for the treatment of the bodily injury itself but not the broader
damages associated with the bodily injury.” Id. at 268. This Court rejected that argument,
holding “that the bodily injury that must be incurred to maintain an action against a
governmental entity and the items of damages recoverable from those injuries are separate and
distinct from one another.” Id. at 270. “To hold otherwise,” this Court explained, “would
conflate the actual-bodily-injury requirement for maintaining a motor vehicle cause of action
against a governmental entity with the types of damages recoverable as a result of the bodily
injury.” Id.

       In Hunter, this Court held that the motor-vehicle exception does not contemplate
awarding noneconomic damages. The Court held that noneconomic damages “are precluded
under MCL 691.1405 because a governmental agency may only be liable for ‘bodily injury’ and
‘property damage.’ ” Hunter, 300 Mich. App. at 235-236. The Court reasoned that noneconomic
damages “simply do not constitute physical injury to the body and do not fall within the motor
vehicle exception.” Id. at 241.

        Our Supreme Court affirmed the pertinent holding of Hannay and reversed the pertinent
holding of Hunter. Hannay, 497 Mich. at 88. It held that the phrase “liable for bodily injury” in
MCL 691.1405 “means legally responsible for damages flowing from a physical or corporeal
injury to the body.” Id. at 64. The Court explained that “ ‘bodily injury’ is simply the category
of harm (i.e., the type of injury) for which the government waives immunity under MCL
691.1405 and, thus, for which damages that naturally flow are compensable.” Id. The Court
went on to hold that such damages include noneconomic damages, noting that it is a

       longstanding principle that tort damages generally include the damages that
       naturally flow from the injury, which may include both economic damages, such
       as damages incurred due to the loss of the ability to work and earn money, as well
       as noneconomic damages, such as pain and suffering and mental and emotional
       distress damages. [Id. at 67.]

      Given our Supreme Court’s decision in Hannay, plaintiffs are not precluded from seeking
noneconomic damages against the State of Michigan. We reverse the trial court’s grant of

                                               -3-
summary disposition in favor of the State of Michigan and remand for further proceedings with
respect to plaintiffs’ claims for noneconomic damages.4

        In Docket No. 317190, we dismiss the appeal. In Docket Nos. 317192 and 317193, we
reverse the grant of summary disposition in favor of the State of Michigan and remand for
further proceedings consistent with this opinion. We do not retain jurisdiction. In Docket Nos.
317192 and 317193, plaintiffs may tax their costs pursuant to MCR 7.219. No taxable costs in
Docket No. 317190.

                                                             /s/ Kathleen Jansen
                                                             /s/ Patrick M. Meter
                                                             /s/ Jane M. Beckering




4
  Contrary to the argument of the Assistant Attorney General, plaintiffs Motley and Dickerson
did not waive review of this issue or fail to preserve it for appeal. All three plaintiffs sought
noneconomic damages in the trial court. It is true that Motley and Dickerson did not argue in the
trial court that this Court had wrongly decided Hunter. At all relevant times, however, this
Court’s published decision in Hunter was binding on the trial court, which was required to
follow it. It would defy logic to require a plaintiff to question or challenge the validity of
binding, published caselaw simply to preserve a pure issue of law for later appeal. Plaintiffs
Motley and Dickerson are free to avail themselves of our Supreme Court’s subsequent reversal
of this Court’s decision in Hunter, notwithstanding the fact that they did not address the merits of
this Court’s decision below.


                                                -4-